



COURT OF APPEAL FOR ONTARIO

CITATION:
Taylor v. Canada
    (Attorney General), 2012 ONCA 550

DATE:  20120823

DOCKET: C53678

Doherty, Weiler, Laskin, Sharpe and Armstrong
    JJ.A.

BETWEEN

Kathryn Anne Taylor

Plaintiff

and

The Attorney General of Canada

Defendant

Kirk Baert and Celeste Poltak, for the plaintiff

P.J. Evraire, Q.C., Gina M. Scarcella and James M.
    Soldatich, for the defendant

Cameron Pallett and Reynold Robertson, for the
    intervener, Bill Sauer

Heard: September 19, 2011

A proceeding under Rule 22.03 to determine a special case
    stated by order of Armstrong J.A. dated March 4, 2011, with reasons reported at
2011 ONCA 181
.

COSTS
    ENDORSEMENT

[1]

In
    our decision on this appeal, released on July 6, 2012, we ruled in favour of
    Ms. Taylor and invited the parties to file written submissions as to the costs
    of this special case.

[2]

We
    have been advised that the parties have reached a consensus that Ms. Taylor
    should receive her costs fixed in the amount of $15,000 inclusive of taxes and
    disbursements, payable forthwith by Canada.  We agree with this disposition as
    to costs and so order.

Doherty J.A.

K.M. Weiler J.A.

John Laskin J.A.

Robert J. Sharpe J.A.

Robert P. Armstrong J.A.


